Citation Nr: 0126726	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.

2.  Entitlement to a compensable evaluation for recurrent 
skin infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for 
hypothyroidism and assigned a 10 percent disability rating.  
The RO also granted service connection for recurrent skin 
infections and assigned a noncompensable evaluation.  The 
veteran subsequently perfected an appeal regarding the 
disability ratings assigned for these disabilities.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that 
the veteran's hypothyroidism is manifested by fatigability, 
and that it requires continuous medication.

2.  The competent and probative evidence demonstrates that 
the veteran's recurrent skin infections are manifested by 
exfoliation and itching, involving an exposed surface.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2001).

2.  The criteria for a 10 percent evaluation rating, and no 
more, for recurrent skin infections have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMRs) show that, in 
May 1999, physical examination revealed the presence of a 
skin lesion on the left side of his chin.  The lesion was 
noted to be "scabbed over", and it was indicated by the 
examining physician that the veteran had complained of 
itching and of a yellow discharge.  In a November 1999 
clinical note, a physician noted that the veteran had been 
having impetigo on his chin, and that his last episode had 
been in May.  The veteran reported that the lesions were 
itchy, and that they had honey-colored crusts.  Examination 
revealed the presence of a small 1 x 0.5 cm. lesion to the 
left of midline of the chin, with an erythematous base that 
was raised, and honey-colored crusting.  A second, smaller 
lesion was also observed on the inferior aspect of the chin.  
The physician noted a diagnosis of impetigo.

In a February 2000 clinical note in the SMRs, a physician 
noted that the veteran had presented with a possible staph 
infection on his chin.  In a March 2000 clinical note, the 
physician noted an assessment of recurrent folliculitis of 
the face.  The physician concluded that the condition was 
likely either a staph infection or impetigo, and probably not 
tinea or psuedofolliculitis barbae.  Subsequent records show 
that he continued to receive treatment for a skin problem on 
his chin throughout the remainder of service.

In an August 2000 clinical record, a physician noted that the 
veteran had been experiencing fatigue for six months.  It was 
also noted that he had complained of weakness and arthralgia.  
Laboratory testing subsequently revealed the presence of 
anti-microsomal antibodies, which were believed to be 
indicative of Hashimoto's thyroiditis.  The veteran was 
placed on replacement therapy with levothyroxine.  

In January 2001, the veteran filed claims of entitlement to 
service connection for a thyroid condition and a chronic 
staph infection.

During a VA general medical examination conducted in February 
2001, the examiner noted that the veteran had been diagnosed 
with Hashimoto's disease in either August 2000 or September 
2000, and that his symptoms at that time had consisted of 
tiredness and lethargy.  It was noted that he had experienced 
no weight gain, and that no goiter had manifested at any 
time.  It was further noted that a TSH blood test conducted 
at the time of his initial diagnosis had been elevated, and 
that he had been placed on replacement therapy with 
levothyroxine.  The veteran reported that he was now on a 
daily dosage of levothyroxine, of 0.125 mg.  The VA examiner 
indicated that more recent thyroid tests, which were 
performed after the therapy was initiated, had been normal.  
With respect to his staph infections, the veteran reported 
that the problem had occurred intermittently over the past 
two years and that it usually occurred for a duration of one 
week, every two months.  He indicated that the area of 
involvement was always in the chin and that it was usually 
treated with an antibiotic.  Examination of his skin revealed 
no remarkable eruptions or lesions.  The examiner noted 
diagnosis of a history of Hashimoto's thyroid disease, with 
residual hypothyroidism that was evidently controlled by 
replacement medication; and a history of recurrent infections 
in the facial region.

In the March 2001 rating decision, as pertinent to the 
present decision, the RO granted service connection for 
hypothyroidism and assigned a 10 percent disability rating 
under the criteria of Diagnostic Code 7903.  The RO also 
granted service connection for recurrent skin infections and 
assigned a noncompensable evaluation under the criteria of 
Diagnostic Code 7806.  Both ratings were made effective from 
the day following the veteran's separation from active 
service.


In a Notice of Disagreement submitted later that month, the 
veteran indicated that he did not believe that the RO had 
considered his ongoing fatigue in assigning the 10 percent 
disability rating for hypothyroidism.  He also argued that a 
10 percent rating is warranted for his skin disorder because 
it causes both itching and exfoliation over an extensive 
area.

In his Substantive Appeal (VA Form 9) submitted in August 
2001, the veteran argued that, under the criteria of 
Diagnostic Code 7903, separate 10 percent ratings should be 
warranted for his hypothyroidism based upon fatigue and upon 
his need for continuous medication.

Legal Analysis

A.  Preliminary matters

The law requires that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000 (VCAA) Public Law No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C. § 5103 (West 
Supp. 2001)).  The law also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).  

The Board notes that VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  Because these regulations do not 
provide for any rights not contained in the VCAA, the Board 
finds that a remand of this case, in order to allow the RO an 
opportunity to review his claims pursuant to the new 
regulations, is not necessary.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993) (holding that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice in that regard). 

Where there has been a change in applicable law during the 
pendency of a claim or appeal, the Board generally must 
assess whether the previous law or the new law would be more 
beneficial to the veteran's claim, and then apply the more 
favorable version.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, although the regulations implementing 
the VCAA were issued in final form in August 2001, the 
statute itself was enacted in November 2000, before the 
veteran left service and filed his initial VA claim.  As 
noted above, the regulations merely effectuate the VCAA, so 
there has not been a pertinent change in law since the filing 
of the veteran's claim in January 2001.

By virtue of the Statement of the Case issued in April 2001, 
the Board believes that the veteran has been advised of the 
appropriate rating criteria, and of what the evidence must 
show in order to substantiate his claims for increased 
ratings.  Therefore, the Board believes that VA has satisfied 
its duty under both the VCAA and the new regulation, 
38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).



Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  The record reflects that the veteran has been 
provided with a VA examination, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to his increased rating claims.  Therefore, the 
Board finds that all facts that are relevant to these 
aforementioned issues have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
this case, the veteran's February 2001 VA examination appears 
to have been conducted during an inactive stage of his skin 
disorder.  However, the Board notes that the Court has held 
that VA's duty under Ardison is not unlimited.  In 
particular, the Court held that if the flare-ups are of 
relatively short duration (days or weeks rather than months), 
an Ardison-type examination during an active phase of the 
disability will not be required, as such is both unnecessary 
and impractical.  See Voerth v. West, 13 Vet. App. 117 
(1999).

In this case, the veteran's flare-ups appear to last no more 
than a week at a time, rather than months, as evidenced by 
his description of the disorder during his February 2001 VA 
examination.  Thus, the Board believes that obtaining an 
Ardison-type examination is impractical under the 
circumstances.  Furthermore, as will be discussed in greater 
detail below, the Board believes that the veteran's service 
medical records, which reveal that several in-service 
examinations were conducted during active phases of the 
disorder, are sufficiently contemporaneous so as to provide 
ample evidence on which to decide his claim, particularly 
when these records are considered in conjunction with the 
veteran's recent descriptions of his disorder.  Therefore, 
the Board also believes an Ardison-type examination to be 
unnecessary in this instance.

Accordingly, for the reasons and bases set forth above, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  See Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Evaluation in excess of 10 percent for hypothyroidism

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

The veteran's hypothyroidism is currently evaluated as 10 
percent disabling under the criteria of Diagnostic Code (DC) 
7903.  Under this code, a 10 percent evaluation is warranted 
when the hypothyroidism is manifested by fatigability, or 
when continuous medication is required for control; a 30 
percent evaluation is warranted when manifested by 
fatigability, constipation, and mental sluggishnes; a 60 
percent evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain; a 100 percent is warranted cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.

In this case, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's 
hypothyroidism.  In reaching this conclusion, the Board has 
found the most probative evidence of record to be the report 
of the veteran's February 2001 VA examination.  In this 
report, it was specifically noted that his hypothyroidism was 
controlled by medication, and that it was manifested by 
symptoms of tiredness and lethargy.  This description of 
fatigability as his primary symptom is consistent with 
subsequent statements submitted by the veteran in March 2001 
and August 2001, in which he continued to report that his 
hypothyroidism was causing him to experience a great deal of 
fatigue.

The Board notes that both his service medical records and the 
report of his February 2001 VA examination are negative for 
any indication that the veteran has ever experienced 
constipation, mental sluggishness, muscular weakness, or 
weight gain, as a result of his service-connected 
hypothyroidism.  Significantly, the veteran's written 
statements are also negative for any reports that he has 
experienced such symptoms.  Therefore, in light of the 
aforementioned evidence, the Board finds that the 
preponderance of the evidence is against awarding a rating in 
excess of 10 percent for hypothyroidism.

The veteran has argued that, under the criteria of DC 7903, 
he should be awarded a 10 percent disability rating for his 
hypothyroidism based on fatigability, and a separate 10 
disability rating for his hypothyroidism because medication 
is required.  He apparently basis this argument on the 
placement of the word "or" between these two requirements 
in the criteria for a 10 percent evaluation in the 
regulation.  However, while it is true that the placement of 
the word "or" indicates that meeting only one of these 
requirements would be sufficient to warrant a 10 percent 
rating under DC 7903, the inclusion of the word "or" does 
not mean that meeting both of these requirements allows for a 
20 percent rating.  Instead, the Board is of the opinion that 
the placement of "or" between both of these requirements 
under the criteria for 10 percent rating is intended only to 
show that meeting either one or both of the requirements 
warrants a 10 percent rating, but no more, for 
hypothyroidism.  The Board believes that this interpretation 
is consistent with a reading of DC 7903 as a whole, as this 
code does not allow for the assignment of a 20 percent 
evaluation under any circumstances.  The next highest 
evaluation available under this code is 30 percent, which, as 
discussed above, requires that the hypothyroidism be 
manifested both by constipation and by mental sluggishnes, as 
well as fatigability.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an increased evaluation for the veteran's service-connected 
hypothyroidism.  Furthermore, the Board has reviewed the 
record in detail, and cannot identify any period during the 
pendency of this claim and appeal in which a higher 
evaluation could be warranted for this service-connected 
disability.  See Fenderson, supra.  Therefore, the benefit 
sought on appeal is denied.

C.  Compensable evaluation for recurrent skin infections

The veteran's recurrent skin infections have been evaluated 
using the criteria of 38 C.F.R. § 4.118, DC 7806, which 
pertains to eczema.  Under these criteria, a 10 percent 
rating is warranted for a skin disorder with exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for a skin 
disorder with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating, the 
highest rating assignable based on this code, is warranted 
for a skin disorder with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.

The veteran's skin disorder is currently evaluated as 
noncompensable.  Regulations provide that, in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Having reviewed the complete record, the Board finds that the 
competent and probative evidence of record supports the 
assignment of a 10 percent disability rating for the 
veteran's service-connected skin disorder.  Although the 
veteran's February 2001 examination was negative for any 
findings, the Board notes that the veteran has consistently 
reported in his written statements that he experiences 
itching and exfoliation as a result of his skin disorder.  
These symptoms are consistent with those that were noted 
during in-service examinations conducted as recently as in 
October 2000.  Because his in-service examinations were 
conducted during active stages of his disorder, the Board 
believes the results of those examinations to be more 
probative than the findings noted in the report of his 
February 2001 examination, which was apparently performed 
during an inactive stage of the disorder.  Therefore, because 
his in-service examinations demonstrated that his skin 
infections are manifested by itching and exfoliation over an 
exposed area, his chin, the Board finds that a 10 percent 
disability rating is warranted under the criteria of DC 7806.

The Board further finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent under DC 7806, as his skin 
infections have not been shown to be manifested by either 
constant exudation or itching, or by extensive lesions or 
marked disfigurement.  Instead, the record shows that his 
disorder is manifested by only recurring outbreaks, which are 
limited to the area of his chin, and that appear every two 
months and last for a duration of one week.  

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record supports the 
assignment of a 10 percent evaluation for the veteran's 
recurrent skin infections.  Furthermore, the Board believes 
that the evidence discussed above allows for the assignment 
of a 10 percent disability rating effective from January 15, 
2001, which is the day following the veteran's discharge from 
service.  Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism is denied.

Entitlement to an increased evaluation, 10 percent, for 
recurrent skin infections is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

